Exhibit 99.1 PRESS RELEASE FOR IMMEDIATE RELEASE BIOTA PHARMACEUTICALS REPORTS SECOND QUARTER FINANCIAL RESULTS AND CORPORATE UPDATE - Commercial Milestone Earned on Strong Inavir ® Sales in Japan - ATLANTA, GA  May 10, 2013  Biota Pharmaceuticals, Inc. (NASDAQ:BOTA, the Company) today announced its financial results for the three month period ended March 31, 2013, and provided an update on recent corporate developments. In connection with announcing its financial results, the Company also announced that net sales of Inavir ® (laninamivir octanoate) in Japan surpassed a key threshold in the three month period ended March 31, 2013, resulting in the Company earning a $2.9 million commercial milestone payment from its partner, Daiichi Sankyo Company, Ltd. The Company recognized the amount as revenue in the three-month period ended March 31, 2013, and anticipates receiving the milestone payment this quarter. We are pleased with the continued growth of Inavir ® sales in Japan and believe these gains reflect the competitive advantages that laninamivir octanoate possesses, including its simple, inhaled single dose treatment regimen, said Russell H. Plumb, President and Chief Executive Officer of Biota Pharmaceuticals. We look forward to initiating our Phase 2 trial of laninamivir octanoate this quarter. Recent Corporate Developments Board of Director Appointments  On May 6, 2013 the Company announced a number of changes to its Board of Directors, including the resignations of both Dr. Raafat Fahim and Mr. Paul Bell, as well as the appointments of Ms. Anne M. VanLent and Mr. Michael R. Dougherty as Directors. Adoption of Revised Corporate Strategy  On April 15, 2013 the Company announced that its Board of Directors had adopted a revised corporate strategy, the implementation of which will shift the Companys primary strategic and operational focus from early-stage research to clinical-stage development programs. As a result of adopting this strategy, the Company rationalized its preclinical programs, realigned its resources, and is reducing its workforce by approximately 30%. Laninamivir Octanoate - The Company anticipates initiating a Phase 2 clinical trial of laninamivir octanoate this quarter, which it is developing under an Investigational New Drug application (IND) in the United States (U.S.) in connection with its contract with the U.S. Biomedical Advanced Research and Development Authority (BARDA). The trial, entitled IGLOO, is a Phase 2 randomized, double blinded, placebo controlled, parallel arm study to investigate the efficacy and safety of inhaled l aninamivir o ctan o ate TwinCaps ® dry powder inhaler in adults with symptomatic influenza A or B infection. Financial Results for the Three Month Period Ended March 31, 2013 The Company reported net income in the three month period ended March 31, 2013 of $0.2 million, as compared to a net loss of $2.0 million in the same period of 2012. The $2.2 million change from net loss in 2012 to net income in 2013 was primarily the result of a $5.4 million increase in revenue and a $0.1 million decrease in income tax expense, offset in part by a $2.7 million increase in operating expenses and a $0.6 million decrease in interest income. Basic and diluted net income per share were $0.01 for the three month period ended March 31, 2013, as compared to a basic and diluted net loss per share of $0.09 in the same period of 2012. Revenue increased to $12.5million for the three months ended March 31, 2013 from $7.1 million in the same period of 2012, primarily as a result of the Company earning a commercial milestone from Daiichi Sankyo related to net sales of Inavir ® in Japan and increased service revenue in 2013 due to the advancement of the Companys laninamivir octanoate program under the BARDA contract . Biota Pharmaceuticals, Inc. ♦ 2500 Northwinds Parkway, Suite 100♦ Alpharetta, GA 30009♦ Tel: (678) 221-3343 Cost of revenue increased to $4.1 million in the three months ended March 31, 2013 from $1.8 million in the same three month period in 2012 due principally to the advancement of the Companys laninamivir octanoate program under the BARDA contract. Research and development expense decreased to $4.9 million for the three months ended March 31, 2013 from $5.7 million in the same period of 2012 due largely to the completion of a Phase 2 clinical trial of vapendavir during 2012, as well as lower personnel-related expenses in 2013. General and administrative expense increased to $3.4 million in the three months ended March 31, 2013 from $2.2 million in the same period of 2012 primarily due to an increase in personnel-related expenses associated with the addition of executive and administrative staff, as well as increased legal, audit and other professional fees associated with the integration and transition of the Companys operations subsequent to its merger in November, 2012. As of March 31, 2013, the Company held $70.3 million in cash and cash equivalents. About Biota Biota Pharmaceuticals, Inc. is a biopharmaceutical company focused on the discovery and development of anti-infective products to prevent and treat serious and potentially life-threatening infectious diseases. The Company has discovered two generations of inhaled neuraminidase inhibitors (NIs) that have been commercialized, the first of which is zanamivir, marketed world-wide as Relenza ® by GlaxoSmithKline. The Companys second generation NIs, referred to as long-acting neuraminidase inhibitors (LANIs), allow for a single inhaled treatment as compared to five-day, twice-daily dosing associated with first generation inhaled or oral neuraminidase inhibitors. The Company and Daiichi Sankyo have cross-licensed the world-wide rights to develop and commercialize LANIs, including laninamivir octanoate, which is marketed by Daiichi Sankyo Inc. in Japan as Inavir
